NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        FEB 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HILARIO RODRIGUEZ-RIVERA, AKA                   No.    20-70955
Hilario Rivera, AKA Larry Rodriguez,
                                                Agency No. A207-736-961
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Hilario Rodriguez-Rivera, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for

cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo claims of due process violations in immigration proceedings.

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We dismiss in part and

deny in part the petition for review.

      We lack jurisdiction to review the agency’s discretionary determination that

Rodriguez-Rivera did not show exceptional and extremely unusual hardship to a

qualifying relative for purposes of cancellation of removal. See 8 U.S.C.

§ 1252(a)(2)(B)(i); Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

The petition does not raise a colorable legal or constitutional claim over which we

retain jurisdiction. See 8 U.S.C. § 1252(a)(2)(D); Martinez-Rosas, 424 F.3d at

930. Thus, we dismiss the petition for review as to Rodriguez-Rivera’s

cancellation of removal claim.

      Rodriguez-Rivera’s contentions that the BIA erred by not addressing the IJ’s

good moral character determination fail. See Simeonov, 371 F.3d at 538 (courts

are not required to decide issues unnecessary to the results they reach); see also

Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (error is required to prevail on a

due process claim).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                    20-70955